


 

Exhibit 10.44

 

 

English Translation

 

REAL  ESTATE  TRANSFER  AGREEMENT

 

between

 

MEC Grundstücksentwicklungs GmbH

 

with its seat in Oberwaltersdorf and the business address in Magna Strasse 1,
2522 Oberwaltersdorf

registered in the commercial register of the commercial court Wiener Neustadt
under FN 135317x

 

- hereinafter referred to as “Seller” -

 

and

 

MP MAGNA Projektentwicklungs GmbH & CO OEG

 

with its seat in 2522 Oberwaltersdorf  and the business address in  Magna
Strasse 1, 2522 Oberwaltersdorf

registered in the commercial register of the commercial court Wiener Neustadt
under FN 280603b

 

- hereinafter referred to as “Purchaser”  -

 

- the Seller and the Purchaser are hereinafter collectively referred to as the
“Parties” or the “Party”-

 

as follows:

 

 

1

--------------------------------------------------------------------------------


 

1.         Facts - Property

 

1.1       The Seller is the registered sole owner of the following real estate:

 

1.1.1            EZ (folio number) 1257, land register (Grundbuch) 04112 Trumau,
district court (Bezirksgericht) Ebreichsdorf, plots (Grundstücke) no. 1301
forest, with an area of 2.992 m² and no. 1302, farmland, forest and
watercourses, with an area of 202.392 m², in total an area of 205.384 m²;

 

1.1.2            EZ (folio number) 1268, land register 04112 Trumau, district
court Ebreichsdorf, plots no. 1303/2, roads, with an area of 2.390 m² and no.
1304/2, forest, with an area of 5.972 m², in total an area of 8.362 m²;

 

1.1.3            EZ (folio number) 1547, land register 04102 Ebreichsdorf,
district court Ebreichsdorf, plot no. 578/5, farmland, with an area of 192.000
m²;

 

1.1.4            EZ (folio number) 1959, land register 04102 Ebreichsdorf,
district court Ebreichsdorf, plots no. 581/1, forest, with an area of 6.323 m²;
no. 586/1, farmland, forest, with an area of 248.661 m²; no. 586/2 farmland,
forest, with an area of 91.354 m² (modification of area pending); no. 586/3,
building land, farmland, forest, watercourses, roads, with an area of 1,611.105
m²; no. 586/4, farmland, forest, roads, with an area of 101.855 m²; no. 594/2,
watercourses, with an area of 3.947 m²; no. 987/3, roads, with an area of 1.321
m²; no. 1043/4, roads, with an area of 292 m²; no. 1044/2, watercourses, with an
area of 1.210 m² and no. 1044/4, watercourses, with an area  of 3.372 m², in
total an area of 2,069.440 m²;

 

1.1.5            EZ (folio number) 1961, land register 04102 Ebreichsdorf,
district court Ebreichsdorf, plots no. 581/5, forest, with an area of 1.203 m²;
no. 582, farmland, forest, with an area of 136.803 m²; no. 583, watercourses,
with an area of 3.168 m² and no. 584, forest, watercourses, with an area of
6.243 m², in total an area of 147.417 m².

 

1.2                     Pursuant to the division plan of ARGE VERMESSUNG BADEN,
Zivilgeometer DI Ing. Frosch dated 14 December 2007, file no. 6636/07

 

1.2.1            the partial area (Trennstück) (1), with an area of 5.895 m²,
plot no. 584 (currently EZ 1961) will be merged with the new plot no. 584/1 8
(in future EZ 1961);

 

1.2.2            the partial area (Trennstück) (2), with an area of 348 m², plot
no. 584 (currently EZ 1961) will be merged with the new plot no. 584/2 (in
future EZ 1547);

 

1.2.3            the partial area (Trennstück) (3), with an area of 200.804 m²,
plot no. 586/3 (currently EZ 1959) will be merged with the new plot no. 586/5
(in future EZ 1547);

 

1.2.4            the partial area (Trennstück) (4), with an area of 40.075 m²,
plot no. 586/4 (currently EZ 1959) will be merged with the plot no. 1004/4
(continues to be EZ 1959);

 

1.2.5            the partial area (Trennstück) (5), with an area of 3.506 m²,
plot no. 586/4 (currently EZ 1959) will be merged with the plot no. 578/5 (in
future EZ 1547);

 

1.2.6            the partial area (Trennstück) (6), with an area of 1.586 m²,
plot no. 1044/4 (currently EZ 1959) will be merged with the plot no. 578/5 (in
future EZ 1547), and

 

 

2

--------------------------------------------------------------------------------


 

1.2.7            the partial area (Trennstück) (7), with an area of 1.210 m²,
plot no. 1044/2 (currently EZ 1959) will be merged with the plot no. 1044/4 (in
future EZ 1559).

 

1.3                     The following plots shall be sold and transferred
pursuant to the terms and conditions of this Agreement:

 

1.3.1            EZ 1257, land register 04112 Trumau, district court
Ebreichsdorf, plot no. 1301, with an area of 2.992 m² and plot no. 1302, with an
area of 202.392 m², in total an area of 205.384 m²;

 

1.3.2            EZ 1268, land register 04112 Trumau, district court
Ebreichsdorf, plot no. 1303/2,  with an area of 2.390 m² and no. 1304/2, with an
area of 5.972 m², in total an area of 8.362 m²;

 

1.3.3            EZ 1547, land register 04102 Ebreichsdorf, district court
Ebreichsdorf, plot no. 578/5, with an area of 197.092 m²; no. 584/2, with an
area of 348 m² and no. 586/5, with an area of 200.804 m², in total an area of
398.244 m²;

 

1.3.4            EZ 1959, land register 04102 Ebreichsdorf, district court
Ebreichsdorf, plot no. 581/1, with an area of 6.323 m²; no. 586/1, with an area
of 248.661 m² and no. 1044/4, with an area of 43.071 m², in total an area of
298.055 m². For the avoidance of doubt, the Parties state that the plots no.
586/2, 586/3, 586/4, 594/2, 987/3, 1043/4 and 1044/2 after the division (section
 1.2. and 5.) shall not be part of the Property..

 

These plots (section 1.3.1 till [including] 1.3.4) are hereinafter collectively
referred to as the “Property”.

 

The Property has an area in total of approximately 910.045 m².

 

1.4                     The real estate pursuant to section 1.1 is affected with
the encumbrances (“Encumbrances”) as set out in the attached extracts of the
land registry (Exibit.1.4).

 

The Purchaser acknowledges the existence of the Encumbrances.

 

Upon the signing of this Agreement no plan, which shows the locality of the
Encumbrances, exist. Therefore, the Parties could not yet confirm and agree,
which of these Encumbrances would affect the Property.

 

The Seller shall submit upon its assignment and costs the respective plan(s) and
shall obtain the respective duly signed statements from the beneficiary(ies) for
the deletion of encumbrances in the land registry.

 

2.                            Sale and Transfer

 

2.1                     Seller sells and transfers the Property and Purchaser
purchases and acquires the Property free and clear of registered and/or
non-registered encumbrances and rights of third persons (except for
Encumbrances) from Seller.

 

 

3

--------------------------------------------------------------------------------


 

2.2                     The actual transfer and acquisition of the Property
together with all rights (in particular, but not limited to any water rights, if
any) and obligations, relating to the Property, Seller was or would have been
entitled to, shall take place free of registered and/or non-registered
encumbrances and rights of third parties (except Encumbrances) on the third
Austrian bank working day, which follows the issuance of the final decree of the
land transfer authority (“Effective Date”).

 

2.3                     Risks, hazards and benefits relating to the Property
shall pass to Seller upon transfer pursuing to section 2.2.

 

2.4                     Any costs, taxes, charges and dues relating to the
Property for periods after the Effective Date shall be borne by Purchaser.

 

3.                            Purchase Price

 

3.1                     The purchase price negotiated and mutually agreed
between the Parties shall amount to EUR 20.000.000 (Euro twenty million).

 

3.2                     The Parties herby mutually and irrevocably state and
agree, that the transfer and the sale of the Property pursuant this Agreement
shall not be subject to the Value Added Tax Act (Umsatzsteuergesetz) (for
clarification purposes: the Parties do not opt for the option pursuant to
section 6 para 2 Austrian Value Added Tax Act).

 

3.3                     The Purchaser shall pay within three (3) bank working
days as of execution of this Agreement and the notarization of the signatures of
the Parties:

 

3.3.1                        a partial payment of EUR 18.051.164 (EUR eighteen
million fifty one thousand one hundred sixty four) to the trustee-account held
with ERSTE BANK der österreichischen Sparkassen,AG account number
407-101-613/55, bank code 20111, IBAN AT84 2011 1407 1016 1355 opened by the
mutually appointed trustee-agent DORDA BRUGGER JORDIS Rechtsanwälte GmbH, 1010
Vienna, Dr. Karl Lueger-Ring 10;

 

3.3.2                        a partial payment of EUR 1.948.836 (EUR one million
nine hundred forty eight thousand eight hundred thirty six) to the
trustee-account held with ERSTE BANK der österreichischen Sparkassen, account
number 407-101-613/56, bank code 20111, IBAN AT57 2011 1407 1016 1356, opened by
the mutually appointed trustee-agent DORDA BRUGER JORDIS Rechtsanwälte GmbH,
1010 Vienna, Dr. Karl Lueger-Ring 10.

 

3.3.3                        the land transfer tax in the amount of EUR 700.000
as well as the court registration fee in the amount of EUR 200.000, in total an
amount of EUR 900.000, to the account of the Trustee-Agent, held with Erste Bank
der österreichischen Sparkassen AG, account number 280-369-386/06, bank code
20111, IBAN              AT622011128036938606.

 

3.4                     The Parties irrevocably empower and instruct the
Trustee-Agent, after the credit entry of the purchase price (section 3.3.1 and
3.3.2) and the land transfer tax and the court registration fee (section 3.3.3)
on the respective trustee-accounts and

 

3.4.1                        receipt of this duly signed and notarized
Agreement, and

 

 

4

--------------------------------------------------------------------------------


 

3.4.2                        receipt of the final and binding approval of the
land transfer authority for the closing of this Agreement, and

 

3.4.3                        receipt of the duly signed and notarized statement
issued by Raiffeisen-Landesbank Niederösterreich-Wien AG providing for the
deletion of the blocking order relating to the maximum amount mortgage on plots
581/1, 586/1 and 1044/1 of EZ (folio number) 1959, C-LNR 19, and

 

3.4.4                        to pay without undue delay the land transfer tax
and the registration fee calculated by the trustee-agent, or file the respective
notification to the tax authorities, and

 

3.4.5                        the file the application with the land register for
the registration of the Purchaser as owner of the Property, and

 

3.4.6                        the file the application with the land register for
the deletion of the blocking order relating to the plots 581/1, 586/1 and 1044/4
of EZ (folio number) 1959, C-LNR 19 for the maximum amount of EUR 7,500.000, and

 

3.4.7                        after receipt of the final and binding decree from
the land register providing for the registration of the Purchaser as owner of
the Property free of any mortgages

 

                                                                                       
(i)                                           transfer an amount of EUR
7.500.000 from the trustee-account pursuant to section 3.3.1 to the account of
Seller held with Raiffeisen-Landesbank Niederösterreich-Wien AG, held,
account-number 11-00.624.270, bank code 32.000

 

                                                                                       
(ii)                                        transfer an amount of EUR 10.551.164
from the trustee-account pursuant to section 3.3.1 to the account of Seller,
held with Bank Austria Creditanstalt AG, account-number 50662 658 101, bank code
12.000, and

 

                                                                                       
(iii)                                     transfer an amount (or split in more
partial amounts) of EUR 1.948.836 (EUR one million nine hundred fourty eight
thousand eight hundred thirty six) from the trustee-account pursuant to section
3.3.2 in accordance with written pay-out instructions from the Purchaser to the
Seller and/or third parties,

 

3.4.8                        and there after without undue delay close the
trustee-accounts.

 

3.5                     The Seller shall be entitled to interest which accrue on
the trustee-account pursuant to sections 3.3.1 and 3.3.2 minus Capital Transfer
Tax und fees for the opening, maintaining and closing of this trustee-account,
the remaining amount shall be paid to the Seller by the Trustee-Agent upon
closure of this trustee-account to the account pursuant to section 3.4.7. The
interest on such trustee-account is currently 3,268 % per anno.

 

The Purchaser shall be entitled to interest which accrue on the trustee-account
pursuant to section 3.3.3 minus Capital Transfer Tax und fees for the opening,
maintaining and closing of this trustee-account, the remaining amount shall be
paid to the account designated by Seller in writing by the Trustee-Agent after
the payment pursuant to section 3.4.4 has been made.

 

3.6                     The Trustee-Agent states that the trusteeship shall be
subject to the provision of electronic trusteeship regime of the Bar
Association.

 

 

5

--------------------------------------------------------------------------------


 

4.                            Guarantees / Representations

 

4.1           The Seller represents and guarantees (echte Garantie, pursuant to
section 880a second alternative ABGB), that the following statements relating to
the Property are true and correct:

 

4.1.1                                    Title

 

The Seller is the registered sole owner of the Property.

 

4.1.2                                    Authorisation / Encumbrances

 

The Seller, as registered sole owner is entitled to dispose of the property
pursuant to the terms of this Agreement. The Property shall transfer (except for
Encumbrances) free of registered and/or non-registered encumbrances and rights
of third parties to the Purchaser.

 

4.2                     The Seller represents, that the following statements
relating to the Property are true and correct:

 

4.2.1                                    Area of Property

 

The Property has an area of approximately 910.045 m².

 

4.2.2                                    Decrees / Conditions

 

All conditions in connection with decrees have been fully complied with; all
limitations have been complied with.

 

4.2.3                                    Building

 

No buildings are erected on the Property.

 

4.2.4                                    Proceedings

 

In relation to the Property no proceedings are pending, in particular no civil
and/or administrative proceedings.

 

4.2.5                                Environment

 

To the best of the Seller’s knowledge, the Land is being used in accordance with
all material applicable environmental laws, regulations and decrees. Seller is
not aware of any facts that give rise to claims due to material non-compliance
with applicable environmental laws, regulations and decrees.

 

To the best of Seller’s knowledge, no written or oral notice from the competent
authorities has been received by Seller in relation to the Land for any claim
related to the violation of material applicable environmental laws, regulations
and decrees by Seller.

 

4.3                     The representations, guarantees and warranties shall be
true and correct on the signing date and on the Effective Date.

 

 

6

--------------------------------------------------------------------------------


 

4.4                     Guarantee and warranty claims pursuant to sections 4.1
and 4.2.5 of this Agreement shall become time — barred and forfeit within ten
(10) years as of the Effective Date; warranty claims pursuant to sections 4.2.1
to 4.2.4 shall become time — barred and forfeit within three (3) years as of the
Effective Date.

 

5.                            Authorisation to effect changes in the Land
Register

 

The Seller hereby expressly and irrevocably agrees, that without further
information and agreement, based on this Agreement the following changes can be
made in the land register:

 

5.1                     EZ 1257, land register 04112 Trumau, district court
Ebreichsdorf, plots no. 1301 and no. 1302, owned by MEC Grundstücksentwicklungs
GmbH

 

5.1.1                        the registration of the title relating to EZ 1257,
land register 04112 Trumau, district court Ebreichsdorf, plot no. 1301 and no.
1302 for

 

MP MAGNA Projektentwicklungs GmbH & Co OEG

Magna Strasse 1, 2522 Oberwaltersdorf

FN 280603b

 

5.2                       EZ 1268, land register 04112 Trumau, district court
Ebreichsdorf, plots no. 1303/2 and no. 1304/2, owned by MEC
Grundstücksentwicklungs GmbH

 

5.2.1                        the registration of the title relating to EZ 1268,
land register 04112 Trumau, district court Ebreichsdorf, plot no. 1302/2 and no.
1304/2 for

 

MP MAGNA Projektentwicklungs GmbH & Co OEG

Magna Strasse 1, 2522 Oberwaltersdorf

FN 280603b

 

5.3                       EZ 1961, land register 04102 Ebreichsdorf, district
court Ebreichsdorf, plot nos. 581/5, 582, 583 and 584, owned by MEC
Grundstücksentwicklungs GmbH

 

5.3.1                        the split up of the partial area (Trennstück)
(1) with an area of 5.895 m² of plot no. 584 and transfer of the registered
rights and merger with the new plot no. 584/1, and

 

5.3.2                        the split up of the partial area (Trennstück)
(2) with an area of 348 m² of plot no. 584 and transfer of the registered rights
appreciation to EZ 1547, land register 04102 Ebreichsdorf, and merger with the
new plot no. 584/2;

 

5.4                       EZ 1959, land register 04102 Ebreichsdorf, district
court Ebreichsdorf, plot nos. 581/1, 586/1, 586/2, 586/3, 586/4, 594/2, 987/3,
1043/4, 1044/2 and 1044/4, owned by MEC Grundstücksentwicklungs GmbH

 

5.4.1                        the split up of the partial area (Trennstück)
(3) with an area of 200.804 m² of plot no. 586/3 and the transfer of the
registered rights appreciation to EZ 1547 land register 04102 Ebreichsdorf,
district court Ebreichsdorf, and merger with the new plot no. 586/5;

 

 

7

--------------------------------------------------------------------------------


 

5.4.2                        the split up of the partial area (Trennstück)
(4) with an area of 40.075 m² of plot no. 586/4 and the transfer of the
registered rights and merger with the new plot no. 1044/4; both plots within EZ
1959 land register 04102 Ebreichsdorf, district court Ebreichsdorf,

 

5.4.3                        the split up of the partial area (Trennstück)
(5) with an area of 3.506 m² of plot no. 586/4 and the transfer of the
registered rights appreciation to EZ 1547 land register 04102 Ebreichsdorf,
district court Ebreichsdorf, and merger with the new plot no. 578/5;

 

5.4.4                        the split up of the partial area (Trennstück)
(6) with an area of 1.586 m² of plot no. 1044/4 and the transfer of the
registered rights appreciation to EZ 1547 and merger with the new plot no.
578/5; both plots are within EZ 1547 land register 04102 Ebreichsdorf, district
court Ebreichsdorf;

 

5.4.5                        the split up of the partial area (Trennstück)
(7) with an area of 1.210 m² of plot no. 1044/2 and the transfer of the
registered rights and merger with the new plot no. 1044/4; both plots are within
EZ 1959 land register 04102 Ebreichsdorf, district court Ebreichsdorf,

 

5.4.6

 

                                                a)            the split up of
the plots 581/1, 586/1 and 1044/4 of EZ 1959, land register 04102 Ebreichsdorf,
district court Ebreichsdorf,

 

                                                b)           the opening of a
new EZ in the same land register for these plots,

 

                                                c)            hereunto the
registration of the title for

 

MP MAGNA Projektentwicklungs GmbH & Co OEG

Magna Strasse 1, 2522 Oberwaltersdorf

FN 280603b

 

5.5                       EZ 1547, plot no. 587/5, wholly owned by MEC
Grundstücksentwicklungs GmbH

 

5.5.1                        the establishment of the new plot 584/2 (refer to
5.3.2);

 

5.5.2                        the establishment of the new plot 586/5 (refer to
5.4.1);

 

5.5.3                        the merger of the partial area (Trennstück) (5) of
plot 578/5 (refer to 5.4.3);

 

5.5.4                        the merger of the partial area (Trennstück) (6) of
plot 578/5 (refer to 5.4.4), and

 

5.5.5                        the registration of the title relating to EZ 1547,
plot nos. 587/5, 584/2 and 586/5 for

 

MP MAGNA Projektentwicklungs GmbH & Co OEG

Magna Strasse 1, 2522 Oberwaltersdorf

FN 280603b

 

6.                            Land transfer Approval — Rescission

 

6.1                     This Agreement is conditional upon the issuance of a
final decree by the competent land transfer authority.

 

6.2                       The Purchaser is entitled to rescind this Agreement,
if the final decree from the land transfer authority has not been issued before
31 July 2008.

 

6.3                       The Trustee-Agent shall repay the principal amounts
credited with the trustee-accounts plus interest accrued thereon, minus Capital
Transfer Tax und fees for the opening,

 

 

8

--------------------------------------------------------------------------------


 

maintaining and closing of this trustee-account, to an account designated in
writing by the Purchaser, provided, however, that the Purchaser has rescinded
this Agreement.

 

7.                            Authorisation, Instruction

 

7.1                     The Parties authorise and instruct DORDA BRUGGER JORDIS
Rechtsanwälte GmbH, Dr. Karl Lueger-Ring 10, 1010 Vienna, to take all actions
necessary for the consummation of this Agreement, to represent each of them in
proceedings before authorities and court in matters, directly or indirectly
relating to this Agreement, in particular, but not limited to, in proceedings
before the land transfer authority, the tax authority and the land register.

 

7.2                     Further, the parties in power and authorize DORDA
BRUGGER JORDIS Rechtsanwälte GmbH, Dr. Karl Lueger-Ring 10, 1010 Vienna, free
from the prohibition of double representation and self contracting, to arrange
everything necessary concerning the registration in the land register, in
particular but not limited to, to make all declarations and to file applications
with the land registry, to apply for blocking orders concerning the intended
sale of the real state pursuant to section 1, to establish applications and
addendums to this agreement, also in form of notarial deeds, to file
applications with courts and authorities, to amend or change these documents,
and to receive mail and to settle everything necessary and useful relating to
the sale of the afore mentioned plots.

 

7.3                     The authorizations according to section 3.4, section 7.1
and 7.2 expire with date of the registration of the title relating to the
Property for the purchaser.

 

8.                            Statement by Purchaser

 

                                      Purchaser is an Austrian partnership
(Offene Erwerbsgesellschaft; GmbH & Co OEG), with the seat in Oberwaltersdorf
and registered with commercial register of the commercial court Wiener Neustadt;
unlimited partner of the Purchase is MAGNA Metalforming AG with the seat in
Oberwaltersdorf, registered in a commercial register of the commercial court
Wiener Neustadt and MAGNA Projektentwicklungs GmbH with the seat in
Oberwaltersdorf, registered in a commercial register of the commercial court
Wiener Neustadt. Foreigners in the meaning of the Act on Land Transfer of the
province of Lower Austria 2007 (Niederösterreichisches Grundverkehrsgesetzes
2007) do not hold a substantial share in Purchaser.

 

9.                            Miscellaneous

 

9.1                     This agreement correctly and fully sets out the
agreement of the Parties; there are no oral agreements.

 

9.2                     Amendments and/or changes of this Agreement shall be
made in writing to be effective; this shall also apply to any waiver of this
written form requirement.

 

9.3                     The Parties confirm that the consideration of either
Party is reasonable; and that the right to rescind this Agreement for whatsoever
reasons and on whatsoever grounds is waived.

 

 

9

--------------------------------------------------------------------------------


 

9.4                     If any term of this agreement becomes null,
unenforceable and/or invalid, this shall not result in nullity, unenforceability
and/or invalidity of the entire agreement. In this event, the parties shall
endeavour to replace the null, invalid and/or unenforceable term by a valid and
enforceable term that closes and reflects the purpose of term to be replaced.

 

9.5                     All rights and obligations arising out of this Agreement
shall pass to the successors of the Parties and shall be transferred to such
successors.

 

9.6                     Headings shall be for ease of reference only and shall
in no way limit or modify such term.

 

9.7                     The Parties declare and agree that they have jointly
drafted, drawn up and negotiated each term of this Agreement; this shall also
apply, if the content and/or the construction of a term is unclear and/or
ambiguous. The applicability of section 915 ABGB (Austrian Civil Code) is hereby
expressly waived.

 

10.                     Costs / Fees

 

10.1                     All costs and fees related to the execution and the
registration of this Agreement with the land register, in particular real estate
transfer taxes, shall be born by Purchaser; Purchaser has also given the
instruction to draw up this Agreement.

 

10.2                     Each Party shall bear the costs relating to the drawing
up of this Agreement as well as relating to its advice.

 

11.                     Copies

 

This Agreement is executed in one single deed Purchaser shall be entitled to
keep this deed after the registration in the land register. Seller shall receive
a single copy.

 

Appendix

1.4                                extracts from the land register

 

Oberwaltersdorf, this day of 21 December 2007

 

Oberwaltersdorf, this day of 21 December 2007

 

 

 

on behalf of
MEC Grundstücksentwicklungs GmbH

 

on behalf of
MP MAGNA Projektentwicklungs GmbH &
Co OEG

 

 

 

Manfred Rottensteiner
Stefan Wierzbinski

 

Dietmar Perger
Wolfgang Breitfuss

 

 

10

--------------------------------------------------------------------------------

 
